DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 1, Line 18 - Page 5, Line 21, filed 7/18/2022, with respect to claims 1-4, 6-11, 13-18, and 20-23 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of 4/18/2022 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 15-18, 20, and 23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 15-18, 20, and 23 set forth a “computer-readable storage medium.” However, the specification as originally filed does not explicitly define the computer readable medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. This rejection may be overcome by amending the claim to read a "non-transitory” computer readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-8, 11, 13-15, 18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liongosari et al. ("Liongosari" US 20170053032), and further in view of Taboriskiy et al. ("Taboriskiy" US 9876741).

Regarding claim 1, Liongosari teaches A method for recommending content to a first user [i.e. first end-user], comprising: 
determining that the first user utilizes a first multimedia device [i.e. first computing device] to consume media content; [Liongosari – Para 0028, Fig. 1A: teaches one or more computing devices to enable an end-user 116 to view content or interact with the platform 102 through a user interface (UI)]
determining that a second user [i.e. second end-user], which utilizes a second multimedia device [i.e. second computing device] to consume media content, is associated with the first user via a social media service; [Liongosari – Para 0028, Fig. 1A: teaches one or more computing devices to enable an end-user 116 to view content or interact with the platform 102 through a user interface (UI).  Para 0042: teaches Aggregation of the data 104 based on data 104 from multiple individual platforms 102 and/or multiple end-users 116.  Para 0051: teaches the end-user 116 may also receive recommendation(s) 122 that are generated based on the data 104 and/or aggregate data 118 of the end-user's friends, acquaintances, family members, business associates, social network connections, or other(s) associated with the end-user 116]
determining a particular type of media content to recommend to the first user via the first multimedia device based on analysis of a user profile associated with the second user that maintains a history of media content engaged by the second user, said determining comprising: [Liongosari – Para 0045, 0046: teaches the recommendation(s) 122 may be for a group, class, category, and/or type of end-users that share common characteristic(s).  The recommendation(s) 122 may include recommendation(s) regarding media (e.g., video, music, games, etc.) that the recommendation engine 120 predicts the end-user 116 may enjoy based on the aggregate data 118 for the end-user 116.  Para 0029: teaches the individual platforms 102 may each generate data 104 that is associated with end-user(s) 116, such as data describing user identity, user characteristics, user activities, user purchases, content browsed by the user]
determining that the second user has previously consumed the particular type of media content on a particular day or at a particular time on a periodic basis via the second multimedia device based on an analysis of the user profile associated with the second user; and [Liongosari – Para 0048: teaches Generating the recommendation(s) 122 may also include identifying correlations between different types of data 104 and/or aggregate data 118.  The recommendation engine 120 may determine a time-based correlation between these two sets of data 104, and infer that the end-user 116 exhibits a pattern of watching the particular genre of video content after running. Correlation may be time-based, location-based, and/or based on other factors]
recommending the particular type of media content previously consumed, on the periodic basis, by the second user to the first user. [Liongosari – Para 0045: teaches the recommendation(s) 122 may be for a group, class, category, and/or type of end-users that share common characteristic(s).  Para 0046: teaches Generating the recommendation(s) 122 may include identifying patterns in the data 104 and/or aggregate data 118 across different individual platforms 102.]
Liongosari teaches a periodic basis by which the second user previously consumed the particular type of content, but does not explicitly teach determining a day or time at which an indicator is to be displayed, via a graphical user interface rendered on a display device communicatively coupled to the first multimedia device, in accordance with the second user previously consumed the particular type of media content; and
Further, Liongosari teaches recommending the particular type of media content previously consumed, on the periodic basis, by the second user to the first user, but does not explicitly teach responsive to detecting an occurrence of the determined day or time, causing the indicator to be displayed via the graphical user interface on a display device communicatively coupled to the first multimedia device, the indicator recommending the particular type of media content previously consumed by the second user to the first user.  


However, Taboriskiy teaches determining a day or time at which an indicator is to be displayed, via a graphical user interface rendered on a display device communicatively coupled to the first multimedia device, in accordance with the second user previously consumed the particular type of media content; and [Taboriskiy – (C11, L46-50): teaches Recommendation indication 502 can include any suitable content, such as text 504 associated with the recommendation, a selectable input 506 to insert the content into a queue, and a selectable input 508 to remind the user to watch the recommended content at a later time. (C4, L23-39): teaches identifying media content items currently being viewed and/or previously viewed by users connected (e.g., in a social networking service) to the first user and can recommend the identified media content items]
responsive to detecting an occurrence of the determined day or time, causing the indicator to be displayed via the graphical user interface on a display device communicatively coupled to the first multimedia device, the indicator recommending the particular type of media content previously consumed by the second user to the first user.  [Taboriskiy – (C11, L60-C12, L14), Fig. 5A, B: teaches a recommendation indication 552 can be inserted in queue 104. In some embodiments, recommendation indication 552 can include a time at which the recommended content is to be presented, as well as any other suitable information, such as text 504, a name of a user associated with the recommendation, an image associated with the recommended content, and/or any other suitable information]
Liongosari and Taboriskiy are analogous in the art because they are from the same field of watching media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liongosari’s periodic basis recommendations in view of Taboriskiy to recommendation indications for the reasons of improving user experience by prompting a second user with recommendations for content from the first user.

Regarding claim 4, Liongosari and Taboriskiy teaches the method of claim 1, wherein determining that the second user is consuming a particular type of media content via the second multimedia device comprises: 
receiving a communication message from the second device that identifies the particular type of media content. [Taboriskiy – (C4, L23-39): teaches an indication that a second user has shared a particular media content item with the first user, and can present, on the first user device, information related to the shared media content item, such as an identifier of the second user, a message sent by the second user, an identifier of the shared media content item, and/or any other suitable information]

Regarding claim 6, Liongosari and Taboriskiy teaches the method of claim 1, wherein said causing comprises: 
determining that the first user is browsing for media content to engage via the graphical user interface of the first device; and [Taborisikiy - (C4, L23-39): teaches identifying media content items currently being viewed and/or previously viewed by users connected (e.g., in a social networking service) to the first user and can recommend the identified media content items]
causing the indicator to be displayed via the graphical user interface in response to determining that the first user is browsing for the media content. [Taborisikiy – Fig. 4, (C10, L44-C11, L38): suggests recommendations of content 402 that friends are currently watching now 404]

Regarding claim 7, Liongosari and Taboriskiy teaches the method of claim 1, further comprising: 
causing a user-interactive element to be displayed via the graphical user interface that, when activated, causes the particular type of media content to be played back via the first device. [Taboriskiy – (C11, L60-C12, L14), Fig. 5A: teaches electable input 506 can be used to insert the recommended content in a queue. For example, in instances where a user has created a queue of content to watch (as shown in and described above in connection with FIG. 1A), selection of input 506 can cause the recommended content to be inserted into the queue (e.g., to be watched as soon as the current program is finished, and/or at any other suitable position in the queue).]

Regarding system claim 8, 11, 13, 14, and 22, claim(s) 8, 11, 13, 14, and 22 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1, 4, 6, 7, and 21. Therefore, claim(s) 8, 11, 13, 14, and 22 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 4, 6, 7, and 21.

Regarding Computer Readable Medium claim 15, 18, 20, and 23, claim(s) 15, 18, 20, and 23 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1, 4, 6, and 21. Therefore, claim(s) 15, 18, 20, and 23 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 4, 6, and 21.
[Examiner notes: Liongosari – Para 0067: teaches the processor(s) 410 and the memory 420, the CRSM may include a data store that provides storage of computer-readable instructions or other information in a non-transitory format]

Regarding claim 21, Liongosari and Taboriskiy teaches the method of claim 1, further comprising: 
causing a user-interactive element to be displayed via the graphical user interface that, when activated, causes the particular type of media content to be added to a watchlist. [Taboriskiy – (C13, L18-32): teaches Process 600 can add the shared content item to a queue of content items associated with the first user device at 608. In some embodiments, the shared content item can be added to the queue in response to determining that a selectable input included in the indication has been selected, as shown in and described above in connection with FIGS. 5A and 5B]

Regarding System claim 22, claim(s) 22 recite(s) limitations that is/are similar in scope to the limitations recited in claim 21. Therefore, claim(s) 22 is/are subject to rejections under the same rationale as applied hereinabove for claim 21.

Regarding CRM claim 23, claim(s) 23 recite(s) limitations that is/are similar in scope to the limitations recited in claim 21. Therefore, claim(s) 22 is/are subject to rejections under the same rationale as applied hereinabove for claim 21.

Claim(s) 2, 3, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liongosari and Taboriskiy as applied to claim 1 above, and further in view of Barnett ("Barnett" US 20180124438).

Regarding claim 2, Liongosari and Taboriskiy does not explicitly teach claim 2.  However, Barnett teaches the method of claim 1, wherein determining that a second user that utilizes a second multimedia device to consume media content is associated with the first user via a social media service comprises: 
receiving, via the first device, social media user credentials associated with the first user; [Barnett – Para 0088, Fig. 4: teaches exchanging auth messages 406 with social networking system 160 to authenticate the user's social networking identity with his or her connected device 404]
accessing a social media profile associated with the first user based on the social media credentials; [Barnett – Para 0051: teaches Social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user -profile data, concept -profile data, social-graph information, or other suitable data related to the online social network. Social-networking system 160 may be accessed by the other components of network environment 100 either directly or via network 110.]
determining that the social media profile indicates that the second user is a contact of the first user; and [Barnett – Para 0058: teaches the social networking system 160 further stores data describing one or more connections between different users in a user connection store 245.]
determining that the second user is associated with the first user based on determining that the social media profile indicates that the second user is a contact of the first user. [Barnett – Para 0058: teaches the social networking system 160 further stores data describing one or more connections between different users in a user connection store 245.]
Liongosari, Taboriskiy, and Barnett are analogous in the art because they are from the same field of targeting content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liongosari and Taboriskiy in view of Barnett to social media profile for the reasons of improving social interaction among users by authenticating social media accounts so that users may create and store relationships [Para 0002].

Regarding claim 3, Liongosari, Taboriskiy, and Barnett teaches the method of claim 2, wherein determining that the second user is consuming a particular type of media content via the second multimedia device comprises: 
receiving one or more social media posts of the second user based on the social media credentials associated with the first user; and [Barnett – Para 0097: teaches social networking system 160 may determine from posts of friends 101a-e on social networking system 160 that at least one friend is currently watching or planning to watch the show "Lone Survivor.”  Examiner interprets friends of the user will be based on the authenticated social account]
analyzing the one or more social media posts for media content identifiers that identify the particular type of media content in which the second user is engaging. [Barnett – Para 0097: teaches social networking system 160 may determine from posts of friends 101a-e on social networking system 160 that at least one friend is currently watching or planning to watch the show "Lone Survivor."]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426